Lobdell v Cahill (2017 NY Slip Op 06320)





Lobdell v Cahill


2017 NY Slip Op 06320


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


145 CA 16-01268

[*1]DAVID LOBDELL, PLAINTIFF-RESPONDENT,
vCHARLOTTE A. CAHILL, DEFENDANT-APPELLANT.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KRISTIN L. NORFLEET OF COUNSEL), FOR DEFENDANT-APPELLANT. 
STANLEY LAW OFFICES, LLP, SYRACUSE (ANTHONY MARTOCCIA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered May 18, 2016. The order, among other things, denied defendant's motion for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 15 and 18, 2017, and filed in the Onondaga County Clerk's Office on July 19, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 23, 2017
Frances E. Cafarell
Clerk of the Court